In tbe proceedings on this suit, there are several errors which need not be noticed; inasmuch as the suit itself is founded on an act of assembly of 1799 (respecting the public arms of this commonwealth, &c.), which is evidently unconstitutional. In the constitution of this state, in force when the act passed, it was provided “ That trial by jury should be as heretofore, and the right thereof remain inviolate; and that all laws contrary to that constitution should be void.” And the act in question was a violation of this clause of the constitution, by empowering a court to ascertain the value of property, in a case which, prior to the formation of that constitution, could, in a court of law, only have been ascertained by a jury. It may not be amiss also to mention, that this act seems to be unconstitutional; because, by giving fifteen per cent, damages, it impaired the contract, expressed or implied, which was entered into by Stidger and Morton, as set forth therein ; and because it did not provide that Stidger should be informed of the time the motion would be made, on which judgment was to be given.
Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside, and that the appellant recover of the appellee his costs in this behalf expended, which is ordered to be certified to the said court.